Order entered September 3, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00299-CR

                      JOSE MONTADELGADO, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 5
                            Dallas County, Texas
                    Trial Court Cause No. F19-53575-L

                                      ORDER

      Before the Court is appellant’s August 28, 2020 pro se motion for access to

the record in order to file a pro se response to counsel’s Anders brief. Appellant’s

motion is GRANTED.

      We ORDER appellate counsel Lawrence B. Mitchell to provide appellant

with copies of the clerk’s and reporter’s records. We FURTHER ORDER Mr.

Mitchell to provide this Court, within TWENTY-ONE DAYS of the date of this

order, with written verification that the record has been sent to appellant.
      Appellant’s pro se response to the Anders brief is due by November 20,

2020. If appellant does not file a pro se response by November 20, 2020, the

appeal will be submitted upon the brief of counsel.

      We DIRECT the Clerk of the Court to send copies of this order, by

electronic transmission, to the Honorable Carter Thompson, Presiding Judge,

Criminal District Court No. 5; Lawrence B. Mitchell; and the Dallas County

District Attorney’s Office.

      We DIRECT the Clerk of the Court to send a copy of this order, by first-

class mail, to Jose Montedelgado, BIN # 19014731, North Tower, 6E04, P.O. Box

660334, Dallas, Texas 75266-0334.


                                              /s/     BILL PEDERSEN, III
                                                      JUSTICE




                                        –2–